The defendant was convicted of selling whisky. His motion for new trial, based solely on the general grounds, was overruled and he excepted. The defendant contends that the evidence for the State did not prove the commission of the offense or that it was committed within the statute of limitations. The indictment was returnable to the February term, 1941, of the superior court of Gordon County and alleged that the offense was committed on March 15, 1939. The evidence disclosed that the offense was committed "between the first and 15th of March, somewhere along there of 1939." Held, that the judge did not err in overruling the motion for new trial.
Judgment affirmed. Broyles, C. J., and Gardner,J., concur.
                         DECIDED APRIL 10, 1942. *Page 271